UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7035


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LANCY ELLITHORPE MCCLARY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:07-cr-00432-DCN-1)


Submitted:   October 10, 2012             Decided:   October 12, 2012


Before KING, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lancy Ellithorpe McClary, Appellant Pro Se.      Alston Calhoun
Badger, Jr., Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lancy Ellithorpe McClary appeals the district court’s

order    denying      his    18    U.S.C.     § 3582(c)(2)         (2006)      motion       for

sentence      reduction      based       on   Amendments        591     and   750     to    the

Sentencing Guidelines, as well as its order denying his motion

for   reconsideration.             Our    review    of    the    record       leads    us    to

conclude that neither amendment provided a basis for relief.

Amendment 591 took effect long before McClary was sentenced.

Amendment 750 did not lower McClary’s Guidelines range because

he    was    sentenced      for     a     firearms       offense      and     received      an

enhancement for using the firearm in connection with another

felony      offense   involving          powder    cocaine,       not    crack      cocaine.

Moreover, the district court was without authority to entertain

McClary’s motion for reconsideration.                    United States v. Goodwyn,

596 F.3d 233, 235-36 (4th Cir. 2010).

              We therefore affirm the district court’s judgment.                            We

dispense      with    oral        argument     because      the       facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                    AFFIRMED




                                              2